Title: From James Madison to Henry Lee, 12 May 1824
From: Madison, James
To: Lee, Henry


        
          Montpellier May 12. 1824
        
        J. Madison has recd. Major Lee’s note of the 4th in which reference is made to a contemplated new Edition of his Father’s Memoirs.
        The events embraced by the Memoirs will occupy so large and so important a space in the History of our Independence, that an exhibition of them from such a source cannot be made too full or too free from error. J. M. would accordingly not only feel a pleasure, but perform a duty in contributing useful lights on the subject, were such in his possession. He believes however that neither his papers nor his recollections can avail him on the occasion. Throughout the period of the Southern war his abode was at the distance of Philada., where he served as one of the Virginia Delegation to Congress; and being in no private correspondence with any of the Actors or Spectators, he had no knowledge of what passed, but from official documents now open to the public; among which the Correspondence of the Executives of the Southern States with the General Govt (& perhaps with each other) may merit attention. Should any thing of a nature to supply omissions or correct errors, unexpectedly occur to J. M. he will not fail to comply with the request of Majr. Lee, to whom he tenders his good wishes.
      